Case 4:18-cr-00575 Document 303-2 Filed on 03/17/21 in TXSD Page 1 of 4

EXHIBIT A
Case 4:18-cr-00575 Document 303-2 Filed on 03/17/21 in TXSD Page 2 of 4

BP~A148.055 U.S. DEPARTMENT OF JUSTICE

SEP 98 FEDERAL BUREAU OF PRISONS
INMATE REQUEST TO STAFF

   

 

 

 

 

 

 

 

TO: {Name and Title of Staff Member) DATE: .
UL4thiv V4! at (-5-é02/ .
FROM: an REGISTER NO.:
TAte Fvurceey 6CPESY7PYZI
WORK ASSIGNMENT: ° UNIT:
Othekey - FCT Leosgy FEL LT VIS AT Chime
Dear Sir, wb CAA

Please consider this my request, in accordance with 18 USC 3682(c)(1)(A), on my own behalf for early release under the Cares
Act and all other applicable law (e.g. First Step Act). Extraordinary and compelling circumstances include medical conditions

that are particularly vulnerable to the Covid virus and diminish the ability to provide self-care in the environment of a correctional
facility.

Records indicate | have a minimum PATTERN SCORE and recidivism, with a non-violent, first time conviction. Other factors on
record include extraordinary and compelling criteria for early release upon completion of 50% of sentence, which will occur on
July 30, 2021 (within the requisite 18 months of this request).

BOP records reveal my 62nd birthday is on February 49, 2021 and | am currently medicated for 1) high blood pressure and 2)
high cholesterol with obesity (escalated BMI over 30). Other medical conditions that are exacerbated by age involve arthritis;
prolonged recovery and surgical follow-up care for venous insufficiency of the left leg; umbilical hernia requiring surgical repair;
three previous eye surgeries needing post surgical care (last surgery performed in February of 2020) and recovery monitoring;
and a severely herniated disc in the lower back and two broken vertebra in the lower middle back..

Your timely and kind attention to this request is most appreciated.

Respectfully submitted,

 
Case 4:18-cr-00575 Document 303-2 Filed on 03/17/21 in TXSD Page 3 of 4

TRULINCS 63547479 - PURSLEY, JACK STEPHEN - Unit: OAD-C-A

(ee eee nee een eee mene e enna ee enn en erananamaramarame mamas eee eS ET SESE ET TSS ST TTT

FROM: 63547479

TO: Case Management Coordinator

SUBJECT: ***Request to Staff*** PURSLEY, JACK, Reg# 63547479, OAD-C-A
DATE: 01/06/2021 06:32:11 PM

To: Ms. White
Inmate Work Assignment: OrderlyF ClLobbyVisit&Camp

The message below is a courtesy copy for your records of the notification forwarded to Warden Ma’at on 4-5-2021.
Dear Sir,

Please consider this my request in accordance with USC 3682(c)(1)(A), on my own behalf for early release under the Cares Act
and all other applicable law (e.g. First Step Act). Extraordinary and compelling circumstances include medical conditions that
are particularly vulnerable to the Covid virus and diminish the ability to provide self-care in the environment of a correctional
facility.

Records indicate | have a minimum PATTERN SCORE and recidivism, with a non-violent, first time conviction. Other factors on
record include extraordinary and compelling criteria for early release upon completion of 50% of sentence, which will occur on
July 30,2021 (within the requisite 18 months of this request).

BOP records reveal my 62nd birthday is on February 19, 2021 and | am currently medicated for 1) high blood pressure and 2)
high cholesterol with obesity (escalated BMI over 30). Other conditions that are exacerbated by age involve arthritis; prolonged
recovery and surgical follow up care for venous insufficiency of the left leg; umbilical hernia requiring surgical repair; three
previous eye surgeries needing post surgical care (last surgery performed in February of 2020) and recovery monitoring; and 4
severely herniated disc in the lower back and two broken vertebra in the middle back.

Your timely and kind attention to this request is most appreciated.

Respectfully submitted,

/signature/ Jack Pursley

 
Case 4:18-cr-00575 Document 303-2 Filed on 03/17/21 in TXSD Page 4 of 4

RESPONSE TO INMATE REQUEST TO STAFF
INMATE: PURSLEY, Jack Stephen
REGISTER NO: 63547-479

INSTITUTION: FCC Oakdale (FCI IT)
UNIT: Camp

This is in response to your Inmate Request to Staff Member received on
January 11, 2021, at the Federal Correctional Complex (FCC) in
Oakdale, Louisiana, in which you request a Compassionate
Release/Reduction in Sentence (RIS) in accordance with the CARES Act.

Program Statement 5050.50, Compassionate Release/Reduction in
Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582 and
4205(g), Section 2, Page 3, Initiation of Request — Extraordinary or
Compelling Circumstances, outlines the following criteria for
consideration for an RIS: An inmate may initiate a request for
consideration only when there are particularly extraordinary or
compelling circumstances which could not reasonably have been foreseen
by the Court at the time of sentencing. Program Statement 5050.50
does not identify public health events such as the spread of COVID-193
as extraordinary or compelling circumstances warranting Reduction in
Sentence (RIS) consideration. According to the Clinical Director, you
have not been diagnosed with a terminal, incurable disease with a life
expectancy of eighteen months or less. You do not suffer froma
chronic or serious medical condition related to the aging process, and
you are currently compliant with your medications. The Bureau of
Prisons (BOP) can provide conventional treatment to manage your
medical needs as they arise. As such, your request for a
Compassionate Release/RIS based is denied at this time.

According to the guidelines established by the Attorney General
in a memo dated May 8, 2020, you do not meet the criteria for
Home Confinement due to serving only 20.2% of your current
sentence. Therefore, your request for Home Confinement under the
CARES Act is denied.

If you are not satisfied with this response, you may commence an
appeal of this decision via the Administrative Remedy process by
submitting your concerns on the appropriate form (BP-9) within
20 days of the receipt of this response.

el. Z2\.2|
S. Ma’at, Complex Warden Date

FCC Oakdale 3

 
